Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 3-4, 6, 8-10, and 14, the phrase “the first and second parts” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weldon (2010/0213087).  Weldon discloses a protective case (101) which is inherently capable for holding a pearl, the case comprising a wall (105, 131, 151) defining a closed internal volume when the case is closed, a first case part (131), and a second case part (105, 151).  The first and second case parts each forming a substantial wall portion of the wall of the case, and the first and second case parts adapted to be releasably closed together (183, 187) to define the closed internal volume, and each of the first and second case parts formed from a transparent material (Weldon discloses the first case part 131 formed from a transparent material [0027], and the pedestal 151 formed from a transparent material [0031].  Weldon further discloses that the pedestal 151 may be constructed as a unitary structure with the base 105 [0031] which is considered equivalent to the second case part (105, 151) formed from a transparent material as claimed).  Weldon further discloses an irreversible locking mechanism (211, 215, 217, 221; [0042], [0053]) adapted to lock the first and second case parts together when closed and prevent the first and second case parts from being opened such that the locking mechanism must be broken to open the case ([0042], [0053]), and the locking mechanism is located inside the case and is visible through the transparent material of at least one of the first and second case parts (since the first and second case parts formed from transparent materials, the locking mechanism such as the post 215 and the opening 217 are visible through the transparent materials [0049]) so that a state of the locking mechanism is discernible from an outside of the case that the state of the locking mechanism being either unbroken or broken (Fig. 8; [0053]).

As to claims 16-17, Weldon further discloses the case comprises a seal (171) which is inherently capable to limit or prevent contaminant reaching an inside of the case.
As to claim 18, the case of Weldon is inherently capable to contain a single pearl only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon in view of The Official Notice.  
As to claims 4 and 13, Weldon discloses the protective case as above having most of the limitations of the claims includes the locking mechanism is broken (Fig. 8) as the first and second case parts are unlocked to open the case.  However, Weldon fails to show the coupling mechanism comprises a threaded engagement in lieu of the lugs (183; [0037]-[0038]) and the openings (187), and the locking mechanism comprises a ratchet that when opening the case will break a tooth and/or a lever or pawl of the ratchet in lieu of the post (215) and the opening (217) 
As to claims 5 and 6, Weldon discloses the case is substantially spherical (the first case part 131 is substantially spherical).  To the extent that Weldon fails to show the case is substantially spherical or hemispherical as claimed, it would have been obvious to one having ordinary skill in the art to modify the case of Weldon as modified so the case is constructed with an external surface of the case is substantially spherical or hemispherical as claimed because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claims 19 and 20, to the extent that Weldon fails to show the case for holding a pearl, The Official Notice is taken of an old and conventional practice of providing a case and the case is containing at least a pearl.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the The Official Notice to modify the case of Weldon so the case is adapted to hold a pearl for allowing the case to hold various items for displaying.

Allowable Subject Matter
Claims 7, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736